Citation Nr: 1644904	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-17 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.

4.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

6.  Entitlement to service connection for arthritis of multiple joints.

7.  Entitlement to service connection for bilateral hearing loss.
8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a sinus disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to March 1971.

This matter comes before the Board of Veterans Appeals Board on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.   In that decision, the RO determined that new and material evidence had not been received to reopen the previously denied claims of service connection for hypertension, a bilateral knee disability, diabetes mellitus, PTSD, and a back disability.  The RO also denied service connection for arthritis of multiple joints, bilateral hearing loss, tinnitus, and a sinus disability.

In June 2016, the Veteran and his spouse testified at a video conference hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

During the June 2016 Board hearing, the Veteran indicated that he had applied for Social Security Administration disability benefits, but that his claim had been denied.  Nonetheless, as a result, VA is now on notice that there are Federal medical treatment records that may be potentially applicable to the Veteran's claims.  While Social Security Administration records are not controlling for VA determinations, VA's duty to assist requires that it seek the SSA's disability determination and the medical records underlying it when these records are potentially relevant to the claims.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  In this case, the medical conditions asserted to be the cause of the disability and the basis for the SSA's denial of the claim are unclear.  The Board therefore finds that the SSA records are potentially relevant and should be obtained, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Additionally, the Veteran has submitted several lay statements alleging one month of active service in the Republic of Vietnam.  He has also submitted a Armed Forces of the United States Report of Transfer or Discharge (DD Form 214) that  reflects one month of foreign service and receipt of the Purple Heart.  The Veteran contends he was erroneously given an incomplete DD Form 214 at separation, however, the error was corrected and he was told the erroneous DD Form 214 would be disregarded

A review of the Veteran's service treatment records reveals that his official Record of Assignments shows that in December 1969 and in January 1970 the Veteran was said to be enroute to the United States Army Pacific Command (USARPAC), however, further details about this assignment are not identified.  Additionally, a service personnel record dated in January 1971 shows that the Veteran had been assigned to the United States Army Overseas Replacement Station for overseas transportation.  It is unclear from the evidence of record whether the Veteran, in fact, reported for such transport.  As such, the Board finds that additional development must be undertaken so as to determine whether the Veteran, in fact, had service in the Republic of Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the current procedures of 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities must be followed.  All records and/or responses received shall be associated with the claims file.

2.  Obtain from the United States Army and Joint Services Records Research Center (JSRRC), or any other appropriate federal source, the Veteran's unit records and/or histories for his period of active service. 

The appropriate federal source must be requested to determine whether the Veteran had any qualifying service in the Republic of Vietnam.  In doing so, the appropriate federal source must specifically comment on the December 1969 and in January 1970 service personnel record indicating that the Veteran was enroute to USARPAC, and the January 1971 record showing that he had been assigned to the United States Army Overseas Replacement Station for overseas transportation.  

If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.  Documented evidence as to what steps were taken to obtain such records should be set forth in the record.

3.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

